       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 1 of 55
                                                                                   Page 1 of 55




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                  Plaintiffs,
                                                CONSOLIDATED
v.                                              CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS et al.,

                  Defendants.

_________________________________________/


         ORDER DENYING THE MOTION TO DISMISS OR ABSTAIN
            AND GRANTING A PRELIMINARY INJUNCTION


         These consolidated cases arise from a voter-initiated amendment to the

Florida Constitution that automatically restores the right of most felons to vote, but

only “upon completion of all terms of sentence including parole or probation.” The

Florida Supreme Court will soon decide whether “all terms of sentence” means not

only terms of imprisonment and supervision but also fines, restitution, and other

financial obligations imposed as part of a sentence. The Florida Legislature has

enacted a statute that says the phrase does include these financial obligations.

         The principal issue in these federal cases is whether the United States

Constitution prohibits a state from requiring payment of financial obligations as a

Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 2 of 55
                                                                                 Page 2 of 55




condition of restoring a felon’s right to vote, even when the felon is unable to pay.

A secondary issue is whether the state’s implementation of this system has been so

flawed that it violates the Constitution.

         I. Background: the Cases and the Pending Motions

         The constitutional amendment at issue is popularly known as “Amendment

4” based on its placement on the November 2018 ballot. The amendment has given

rise to state-law issues of interpretation and implementation and also to substantial

federal constitutional issues. The statute that purports to interpret and implement

Amendment 4 is often referred to as SB7066.

         The plaintiffs in these five consolidated federal actions are 17 individuals

and three organizations. The individuals have been convicted of felonies, have

completed their terms of imprisonment and supervision, and would be entitled to

vote based on Amendment 4 and SB7066 but for one thing: they have not paid

financial obligations imposed when they were sentenced. All but two of the

individual plaintiffs have sworn that they are unable to pay the financial




Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 3 of 55
                                                                                   Page 3 of 55




obligations; the other two have alleged, but not sworn, that they are unable to pay.1

The organizational plaintiffs are the Florida State Conference of the NAACP, the

Orange County Branch of the NAACP, and the League of Women Voters of

Florida. They have associational standing to represent individuals whose eligibility

to vote is affected by Amendment 4 and SB7066.

         The plaintiffs assert that conditioning the restoration of a felon’s right to

vote on the payment of financial obligations violates the United States

Constitution, both generally and in any event when the felon is unable to pay. The

plaintiffs rely on the First Amendment, the Fourteenth Amendment’s Equal

Protection and Due Process Clauses, and the Twenty-Fourth Amendment, which

says the right to vote in a federal election cannot be denied by reason of failure to

pay “any poll tax or other tax.” The plaintiffs also allege that the state’s

implementation of this system for restoring the right to vote has been so flawed

that this, too, violates the Due Process Clause. The plaintiffs seek declaratory and

injunctive relief.



         1
        See Gruver Decl., ECF No. 152-2; Mitchell Decl., ECF No. 152-3; Riddle
Decl., ECF No. 152-4; Leitch Decl., ECF No. 152-5; Ivey Decl., ECF No. 152-6;
Wrench Decl., ECF No. 152-7; Wright Decl., ECF No. 152-8; Phalen Decl., ECF
No. 152-9; Miller Decl., ECF No. 152-10; Tyson Decl., ECF No. 152-11; McCoy
Decl., ECF No. 152-12; Singleton Decl., ECF No. 152-13; Raysor Decl., ECF No.
152-14; Sherrill Decl., ECF No. 152-15; Hoffman Decl., ECF No. 152-16; Compl.
in 4:19-cv-300, ECF No. 1 at 5-6 (plaintiff Kelvin Jones); Compl. in 4:19-cv-272,
ECF No. 1 at 5-6 (plaintiff Luis Mendez).

Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 4 of 55
                                                                                  Page 4 of 55




         The defendants, all in their official capacities, are the Secretary of State and

Governor of Florida, the Supervisors of Elections of the counties where all but two

of the individual plaintiffs reside, and the Supervisor of Elections of Orange

County, where no individual plaintiff resides but one of the organizational

plaintiffs is based. The counties where an individual plaintiff resides but the

Supervisor is not a defendant are Broward and Pinellas.

         The officials who are primarily responsible for administering the state’s

election system and registering voters are the Secretary at the state level and the

Supervisors of Elections at the county level. They are proper defendants in an

action of this kind. See Ex parte Young, 209 U.S. 123 (1908).

         The Secretary and Governor are the defendants who speak for the state in

this litigation. They have consistently taken the same positions. For convenience,

and because the Secretary, not the Governor, has primary responsibility for

elections and voting, this order usually refers to the Secretary as shorthand for both

of these defendants, without also mentioning the Governor.

         The Secretary has moved to dismiss or abstain. The plaintiffs have moved

for a preliminary injunction. The motions have been fully briefed and orally

argued. The record consists of live testimony given at an evidentiary hearing as

well as deposition testimony, declarations, and a substantial number of exhibits.




Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 5 of 55
                                                                                Page 5 of 55




         II. Background: Felon Disenfranchisement, Amendment 4, and SB7066

         Florida has disenfranchised felons going back to at least 1845. Its authority

to do so is beyond question. In Richardson v. Ramirez, 418 U.S. 24 (1974), the

Supreme Court read an apportionment provision in section 2 of the Fourteenth

Amendment as authority for states to disenfranchise felons. As Justice O’Connor,

speaking for the Ninth Circuit, later said, “it is not obvious” how the section 2

apportionment provision leads to this result. Harvey v. Brewer, 605 F.3d 1067,

1072 (9th Cir. 2010). But one way or the other, Richardson is the law of the land.

         Recognizing this, in Johnson v. Governor of Florida, 405 F.3d 1214 (11th

Cir. 2005) (en banc), the court explicitly upheld Florida’s then-existing

disenfranchisement provisions. The bottom line: Florida’s longstanding practice of

denying an otherwise-qualified citizen the right to vote on the ground that the

citizen has been convicted of a felony is not, without more, unconstitutional.

         Florida has long had an Executive Clemency Board with authority to restore

an individual’s right to vote. The Board has operated without articulated standards,

see Hand v. Scott, 285 F. Supp. 3d 1289, 1293-94, 1306-08 (N.D. Fla. 2018), and,

as shown by the testimony in this record, has moved at glacial speed. See, e.g.,

Hr’g Tr., ECF No. 204 at 170-71. The issue in Hand, which is now on appeal, was

whether the Executive Clemency Board was operating in an unconstitutional



Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 6 of 55
                                                                                    Page 6 of 55




manner. Both sides have told the Eleventh Circuit that Amendment 4 has rendered

Hand moot because all the plaintiffs in that case are now eligible to vote.

         Florida’s Constitution allows voter-initiated amendments. To pass, a

proposed amendment must garner 60% of the vote in a statewide election. Fla.

Const. art XI, § 5(e). Amendment 4, which passed with 64.55% of the vote, added

a provision automatically restoring the voting rights of some—not all—felons. The

new provision became effective on January 8, 2019 and was codified as part of

Florida Constitution article VI, section 4. SB7066 purports to implement the

Amendment.

         The full text of section 4, with the new language underlined, follows:

              (a) No person convicted of a felony, or adjudicated in this or any
              other state to be mentally incompetent, shall be qualified to vote or
              hold office until restoration of civil rights or removal of disability.
              Except as provided in subsection (b) of this section, any
              disqualification from voting arising from a felony conviction shall
              terminate and voting rights shall be restored upon completion of all
              terms of sentence including parole or probation.

              (b) No person convicted of murder or a felony sexual offense shall
              be qualified to vote until restoration of civil rights.

Fla. Const. art. VI, § 4 (emphasis added). The exclusion of felons convicted of

murder or sexual offenses is not at issue in these cases, and references in this order

to “felons” should be read to mean felons convicted only of other offenses, when

the context makes this appropriate.




Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 7 of 55
                                                                                   Page 7 of 55




         SB7066 includes a variety of provisions. Two are the most important for

purposes of this litigation. First, SB7066 explicitly provides that “all terms of

sentence” within the meaning of Amendment 4 includes financial obligations

imposed as part of the sentence—that is, “contained in the four corners of the

sentencing document.” Fla. Stat. § 98.0751(2)(a). Second, SB7066 explicitly

provides that this also includes financial obligations that the sentencing court

converts to a civil lien. Id. Conversion to a civil lien, usually at the time of

sentencing, is a longstanding Florida procedure that courts often use for obligations

a criminal defendant cannot afford to pay. See Fla. Stat. § 938.30(6)-(9); Hr’g Tr.,

ECF No. 204 at 94; Timmann Dep., ECF No. 194-1 at 31; Haughwout Decl., ECF

No. 167-103 at 5-6; ECF No. 167-20 at 48.

         III. The Motion to Dismiss: Redressability

         The Secretary’s motion to dismiss asserts that the plaintiffs lack standing.

This is so, the Secretary says, because the plaintiffs’ claims are not redressable in

this action. The Secretary’s theory is this: the plaintiffs explicitly challenge only

SB7066, not Amendment 4, but if Amendment 4 is construed to require payment

of financial obligations—an issue for the Florida Supreme Court, not this court—

the plaintiffs will still be unable to vote, and no declaration or injunction could be

entered in this action that would change this. The Secretary is of course correct that

a plaintiff cannot pursue a claim in federal court that even if successful would



Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 8 of 55
                                                                                    Page 8 of 55




make no difference. See, e.g., Fla. Family Policy Council v. Freeman, 561 F.3d

1246 (11th Cir. 2009).

         The flaw in the Secretary’s position is that she reads the plaintiffs’ claims

too narrowly. The individual plaintiffs assert, among other things, that the State

cannot preclude them from voting just because they lack the financial resources to

pay financial obligations. And the plaintiffs assert the State’s process for restoring

the right to vote is so flawed that it violates the Due Process Clause. The

organizational plaintiffs make the same claims on behalf of felons whose rights

they assert. If the plaintiffs are correct, the constitutional violations can be

remedied through an appropriate injunction. Indeed, this order issues an injunction,

though not one as broad as the plaintiffs request. That the plaintiffs do not assert

Amendment 4 is itself unconstitutional on its face does not change this.

         IV. Abstention

         As an original matter, one could reasonably argue both sides of the question

whether “all terms of sentence including parole or probation” includes fines,

restitution, and other financial obligations imposed at the time of sentencing. This

is an issue of Florida, not federal, law. And it is a question of Florida constitutional

law. The Legislature’s view, as set out in SB7066, is not controlling.

         At least as against the Secretary of State and Governor, if not also the

Supervisors of Elections, this court’s jurisdiction to resolve the issue is subject to



Consolidated Case No. 4:19cv300-RH-MJF
       Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 9 of 55
                                                                               Page 9 of 55




doubt. See, e.g., Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121

(1984) (holding that the Eleventh Amendment bars any claim for injunctive relief

based on state law against a state or against a state officer); but see Harvey, 605

F.3d at 1080-81 (resolving state-law felon-disenfranchisement issues on the

merits). In any event, any resolution of this issue in these consolidated federal

cases would be short-lived; the Florida Supreme Court, whose view on this will be

controlling, has oral argument on this very issue scheduled just three weeks hence.

See ECF No. 148-14 at 2.

         The Secretary says the proper manner of dealing with this uncertainty in

these federal cases is to abstain. The Secretary first invokes Railroad Commission

of Texas v. Pullman Co., 312 U.S. 496 (1941), under which a federal court abstains

from deciding a federal constitutional question when there exists an unclear issue

of state law whose resolution might moot the federal constitutional question or

present it in a substantially different light.

         But for two circumstances, the Secretary would be correct. Indeed, but for

the two circumstances, this is the very paradigm of a proper case for Pullman

abstention. A decision by the Florida Supreme Court that Amendment 4 does not

require payment of financial obligations as a condition of restoring voting rights

would moot the constitutional questions presented in this case.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 10 of 55
                                                                                 Page 10 of 55




         The first of the two countervailing circumstances is that this is a voting-

rights case and elections are upcoming; delay would decrease the chance that this

case can be properly resolved both in this court and on appeal in time for eligible

voters—and only eligible voters—to be able to vote. There are local elections on

November 5, almost surely before the Florida Supreme Court will rule, and a

presidential primary in March, already leaving little time for a preliminary-

injunction ruling in this court and appellate review before the voting begins.2

         The Supreme Court has squarely held that a district court does not abuse its

discretion by declining to abstain under Pullman in circumstances like these. See

Harman v. Forssenius, 380 U.S. 528, 537 (1965) (“Given the importance and

immediacy of the problem [the right to vote], and the delay inherent in referring

questions of state law to state tribunals, it is evident that the District Court did not

abuse its discretion in refusing to abstain.”) (footnote omitted). The Eleventh

Circuit en banc has reached the same conclusion. See Siegel v. LePore, 234 F.3d

1163, 1174 (11th Cir. 2000) (en banc) (“[V]oting rights cases are particularly

inappropriate for abstention.”).




         See Fla. Dep’t of State, Dates for Local Elections All 2019 Election Dates,
         2

https://dos.elections.myflorida.com/calendar/. At least one named plaintiff wishes
to vote in a local election on November 5. Wright Decl., ECF No. 152-8 at 6.


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 11 of 55
                                                                                  Page 11 of 55




         The Secretary says these decisions apply only in voting-rights cases and do

not apply here because the plaintiffs are felons who have no right to vote—that this

case involves only restoration of the right to vote, not an already-existing right to

vote. But voting is no less important to these plaintiffs than to others, and a ruling

on the plaintiffs’ constitutional rights is no less urgent than it would be for

individuals who have never been convicted. Moreover, the Secretary’s proposed

distinction assumes she is right on the merits—that, as she contends on the merits,

the plaintiffs still have no right to vote. A court does not properly decide to abstain

by first accepting a defendant’s position on the merits.

         The second circumstance that makes abstention inappropriate here is that the

Florida Supreme Court’s ruling on the most important part of the unclear issue of

state law can be predicted with substantial confidence. This is addressed in the next

section of this order.

         The Secretary also invokes other abstention doctrines, but they are

inapplicable based on these same two circumstances and for additional reasons. A

preliminary injunction of proper scope will not interfere with a complex state

regulatory scheme of the kind that sometimes makes abstention proper under

Burford v. Sun Oil Co., 319 U.S. 315 (1943). The proceeding that is pending in the

Florida Supreme Court was initiated by the Governor’s request for an advisory

opinion on state-law issues, but the Governor explicitly asked the court not to



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 12 of 55
                                                                                 Page 12 of 55




address the federal constitutional issues pending in this court. See ECF No. 148-13

at 4-5. Because no proceeding is pending in state court that will address the

constitutional issues in these consolidated cases, and for other reasons as well,

abstention is not warranted under Colorado River Water Conservation District v.

United States, 424 U.S. 800 (1976). Finally, this case does not involve eminent

domain, as did Louisiana Power & Light Co. v. City of Thibodaux, 360 U.S. 25

(1959), nor any similar prerogative of the sovereign.

         For all these reasons, this order denies the Secretary’s motion to abstain.

         V. Does Amendment 4 Require Payment of Financial Obligations?

         The Florida Supreme Court has said that construction of a voter-initiated

constitutional amendment properly begins with the provision’s text and takes into

account the intent of both the framers and the voters. See Zingale v. Powell, 885

So. 2d 277, 282 (Fla. 2004). A court properly follows “principles parallel to those

of statutory interpretation.” Id.

         Amendment 4 automatically restores voting rights “upon completion of all

terms of sentence including parole or probation.” As the Secretary emphatically

notes, “all” means “all.” But the question is not whether “all” means “all”; it

obviously does. The question is all of what. This order divides the discussion of

this issue into four parts: (a) fines and restitution; (b) other financial obligations




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 13 of 55
                                                                               Page 13 of 55




imposed at the time of sentencing; (c) amounts converted to civil liens; and (d) the

bottom-line treatment of these issues for purposes of this order.

                  A. Fines and Restitution

         Fines and restitution imposed at the time of sentencing—announced in open

court or included in the sentencing document—are part of the sentence. On one

reading, provisions that are part of a sentence are “terms” of the sentence.

         This is consistent with one dictionary definition, under which “terms” are

“provisions that determine the nature and scope of an agreement.” “Term,”

Merriam-Webster’s Online Dictionary 2019, available at https://www.merriam-

webster.com/dictionary/term. 3 A sentence is not an agreement, but close enough.

Other dictionaries probably articulate the same concept in ways more clearly

applicable to a sentence. It is no stretch to suggest that the “terms” of a sentence

are everything in the sentence, including fines and restitution.

         On the other side, it is at least curious that Amendment 4 says “including

parole or probation” but not “including fines and restitution.” At least literally,


         3
        The United States Supreme Court, the Eleventh Circuit, and the Florida
Supreme Court have all cited Merriam-Webster’s in construing texts. See, e.g.,
Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 553-54 (2014);
Burlington N. & Santa Fe Ry. Co. v. United States, 556 U.S. 599, 611 (2009);
United States v. Undetermined Quantities of All Articles of Finished & In-Process
Foods, 936 F.3d 1341, 1346 (11th Cir. 2019); United States v. Zuniga-Arteaga,
681 F.3d 1220, 1224 (11th Cir. 2012); Arriaga v. Fla. Pac. Farms, LLC, 305 F.3d
1228, 1242 (11th Cir. 2002); Raymond James Fin. Servs., Inc. v. Phillips, 126 So.
3d 186, 190 n.4 (Fla. 2013).

Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 14 of 55
                                                                                Page 14 of 55




“including” means “including but not limited to.” See “Include,” Black’s Law

Dictionary (11th ed. 2019). The word is usually, but not always, construed this

way. See Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of

Legal Texts 132-33 (2012). Under the negative-implication canon of construction,

listing one thing but not others sometimes suggests the others are not included. See

id. at 107-11. There is even a Latin phrase for this, confirming it must be true, at

least sometimes: “expressio unius est exclusio alterius.” See id. at 107-11, 428.

         In any event, another dictionary definition of “term” is “a limited or definite

extent of time.” “Term,” Merriam-Webster’s Online Dictionary 2019, available at

https://www.merriam-webster.com/dictionary/term. A period of imprisonment is a

“term,” as is a period on parole or probation. But this meaning of “term” has no

application to financial obligations imposed as part of a sentence. So “all terms of

sentence including probation or parole” could mean only all “terms”—periods of

time—in prison or under supervision. Not financial obligations.

         This reading also fits more comfortably with Amendment 4’s reference to

“completion” of the terms of sentence. It is commonplace to say a prison term has

been completed. So also a term of supervision. A fine or restitution, in contrast,

may be paid, and one could say, rather inartfully, that a payment has been

completed. But without a reference to payment, it is at least somewhat awkward to

say a fine or other financial obligation has been “completed.” Nobody would say,



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 15 of 55
                                                                               Page 15 of 55




“I completed my student loan” or “completed my car loan” or “completed my

credit-card account.”

          In sum, Amendment 4’s language, standing alone, could be read to include,

or not to include, fines and restitution. This brings us to considerations beyond just

the amendment’s language.

         Under Florida law, a voter-initiated constitutional amendment may go on the

ballot only if its language and its ballot summary are approved in advance by the

Florida Supreme Court. See Fla. Const. art. IV § 10; see id. art. X, § 3(b)(10).

When the proponents of Amendment 4 sought the Florida Supreme Court’s

approval to place the amendment on the ballot, the issues of fines and restitution

were explicitly addressed.

         The only speaker at the oral argument in the Florida Supreme Court was the

proponents’—that is, the framers’—attorney. He said the critical language “all

terms of sentence” means “anything that a judge puts into a sentence.” ECF No.

148-1 at 9. A justice asked, “So it would include the full payment of any fines”? Id.

The attorney responded, “Yes, sir.” Id. Another justice asked, “Would it also

include restitution when it was ordered to the victim . . . as part of the sentence?”

Id. at 17-18. The attorney answered, “Yes.” Id. Yet another justice suggested this

might “actually help the State” by providing an incentive for payment. Id. at 19.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 16 of 55
                                                                                Page 16 of 55




         The intended meaning of Amendment 4 cannot be determined based only on

what the proponents’ attorney said at oral argument or what three justices thought

at that time. A critical question—even more important—is what a reasonable voter

would have understood the amendment’s language to mean. But the Florida

Supreme Court has said that in construing amendments, the framers’ views are

relevant. Zingale, 885 So. 2d at 282-83; see also Gray v. Bryant, 125 So. 2d 846,

851 (Fla. 1960). The court will surely take into account the proponents’ assertions

at oral argument. The proponents of an amendment ought not be able to tell the

Florida Supreme Court that the amendment means one thing but later, after

adoption, assert the amendment means something else.

         In any event, voters might well have understood the amendment to require

felons to meet all components of their sentence—whatever they might be—before

automatically becoming eligible to vote. The plaintiffs say the voters’ intent was to

restore the right of felons to vote and that all doubts should be resolved

accordingly—that is, in favor of otherwise-disenfranchised felons. But that goes

too far. The theory of most voters might well have been that felons should be

allowed to vote only when their punishment was complete—when they “paid their

debt to society.”

         If, based on this theory, a felon must serve a prison sentence or finish a term

of supervision as a condition of voting, it is difficult to argue that a felon who is



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 17 of 55
                                                                                  Page 17 of 55




able to pay a fine should not be required to do so, also as a condition of voting.

Fines are imposed as punishment, sometimes instead of, sometimes in addition to,

imprisonment. Inability to pay raises different issues, not only of policy but of

constitutional law, but those are issues bearing only a little, if at all, on the proper

interpretation of “all terms of sentence.” If that phrase is read to exclude fines, it

will mean that a felon who is able to pay a fine but chooses not to do so will

nonetheless automatically become eligible to vote. There is no evidence that this is

what Florida voters intended.

         The analysis of voters’ intent for restitution is similar, though on at least one

view, restitution is imposed not so much as punishment as to provide just

compensation to a victim. If voters intended “all terms of sentence” to mean

punishment, restitution is not as clearly covered as fines. But voters might still

have deemed restitution part of a felon’s “debt to society.”

         In arguing that payment of financial obligations is not required, the plaintiffs

note the widely publicized assertion that if adopted, Amendment 4 would

immediately make roughly 1.4 million felons eligible to vote. Indeed, the state

officials responsible for estimating in advance the likely financial impact of

Amendment 4 used a similar figure, and the proponents’ attorney referred to it

during oral argument in the Florida Supreme Court. Citing the financial-impact

analysis, the attorney said the experience in other states has been that the



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 18 of 55
                                                                                  Page 18 of 55




registration rate for felons who become eligible to vote is roughly 20% and that,

for Amendment 4, this would mean about 270,000 people.4 Curiously, the attorney

said this would put the total number of eligible felons at 700,000, but better

arithmetic—270,000 divided by .20—would put the eligible number at 1,350,000,

in line with the widely publicized figure of roughly 1.4 million.

         As it turns out, many of Florida’s otherwise-eligible felons have unpaid fines

and restitution and many more owe fees of various kinds that are addressed in the

next subsection of this order. The record does not show the percentage of

otherwise-eligible felons who have unpaid fines and restitution, but the record

shows that roughly 80% of otherwise-eligible felons have unpaid fines, restitution,

or other financial obligations imposed at the time of sentencing. See Smith Report,

ECF No. 153-1 at 4; see also Hr’g Tr., ECF No. 204 at 49. If payment of all these

obligations is a prerequisite to eligibility, the estimate of the number of felons who

would become eligible under Amendment 4 was wildly inaccurate.

         Even so, this provides only slight support for the plaintiffs’ assertion that

Amendment 4 was not intended to require payment of these obligations. Recall that

a critical question is the understanding of the voters who adopted the amendment.

Surely many of those voters, probably most, were unaware of the 1.4 million

estimate. And even voters who were aware of the 1.4 million estimate usually had


         4
             ECF No. 148-1 at 9.

Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 19 of 55
                                                                              Page 19 of 55




no reason to know how it was calculated—no reason to believe the estimate

included felons with unpaid financial obligations. More important than the

estimated number of affected felons was the assertion, readily derived from the text

of the amendment, that felons would become eligible only after completing “all

terms of sentence.” The estimated raw number says little if anything about what

the voters understood this language to mean.

         Indeed, the estimate does not even show what those who came up with the

estimate or embraced it understood the amendment to mean. The state’s financial

analysts may have lacked familiarity with the state’s criminal-justice system and

may have failed even to spot the issue. Those who embraced the estimate likely

had no idea how many felons would be affected by a requirement to pay fines and

restitution, let alone by a requirement to pay other financial obligations. The

plaintiffs have tendered no evidence that anyone who made or embraced the

estimate actually considered this issue, knew that a substantial number of Florida

sentences include fines and restitution, knew that all Florida sentences include

other financial obligations, or knew that most felons who have finished their time

in prison and under supervision have not paid all these financial obligations. The

erroneous estimate of the effect of the amendment, even if widely accepted, does

not show that most voters thought the right to vote would be restored to those

whose sentences included unpaid fines or restitution.



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 20 of 55
                                                                              Page 20 of 55




                  B. Other Financial Obligations

         Quite apart from a sentencing judge’s decision about the proper punishment

for a given felony—punishment that may include a fine—Florida law requires the

judge to impose fees whose primary purpose is to raise revenue, sometimes for a

specific purpose. The fees often bear no apparent relationship to culpability. The

fees for a violent felony that produces substantial bodily injuries may be the same

as the fees for a comparatively minor, nonviolent felony, including, for example,

shoplifting items of sufficient value.5

         The fees are ordinarily the same for a defendant who is convicted by a jury

or pleads guilty, on the one hand, as for a defendant who denies guilt and pleads no

contest, on the other hand.6 The fees are ordinarily the same whether a defendant is

adjudicated guilty or adjudication is withheld.7




         5
             See Fla. Stat. § 938.05(1); see also ECF No. 152-10 at 15; ECF No. 152-20
at 14.
         6
             See Fla. Stat. § 938.05(1).

        See, e.g., Fla. Stat. § 938.29(1)(a) (imposing fees on a “convicted person”
         7

and stating that, for this purpose, convicted means “a determination of guilty, or of
violation of probation or community control, which is result of a plea, trial, of
violation proceeding, regardless of whether adjudication is withheld”).



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 21 of 55
                                                                               Page 21 of 55




         The fees include $50 for applying for representation by a public defender;8

$100 for actual representation by a public defender;9 at least $100 for the state

attorney’s “costs” (though these are not court costs of the kind ordinarily taxed in

favor of a prevailing party in litigation);10 $225 as “additional court costs” (though

again unrelated to court costs of the traditional kind), of which $25 is remitted to

the Department of Revenue for deposit in the General Revenue Fund; and

additional amounts whose ostensible purpose, other than to raise revenue, is not

always clear.11

         A state of course must provide an attorney for an indigent defendant. See

Gideon v. Wainwright, 372 U.S. 335 (1963). Even so, a state may be able to

require a convicted defendant to pay the state back for the expense of providing the

attorney. See, e.g., James v. Strange, 407 U.S. 128 (1972). It is a stretch, though, to

say that when the voters adopted Amendment 4 restoring the right of felons to vote

upon “completion of all terms of sentence,” the intent was to condition the right to



         8
      See Fla. Stat. §§ 938.29(1), 27.52(1)(b); see also ECF No. 152-10 at 15;
ECF No. 152-20 at 12.
         9
             See Fla. Stat. § 938.29(1); see also ECF No. 152-10 at 15.
         10
              See Fla. Stat. § 938.27(8); see also ECF No. 152-10 at 15.
         11
              See Fla. Stat. § 938.05; see also ECF No. 152-10 at 15; ECF No. 152-20 at
14.


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 22 of 55
                                                                                 Page 22 of 55




vote on the payment of fees for representation by a public defender. And the same

could be said of some if not all of the other fees.

         At the very least, the analysis of whether Amendment 4 conditions

restoration of the right to vote on the payment of financial obligations may be

different for fines and restitution, on the one hand, and for the various fees

imposed without regard to culpability, on the other hand. The former were

explicitly discussed at the oral argument in the Florida Supreme Court; the latter

were not. But whatever might be said of Amendment 4, it apparently is clear that

SB7066 conditions the right to vote on the payment of the fees, so long as they are

included in the sentencing document, as they usually are.12

                  C. Conversion to Civil Liens

         Florida law allows a judge to convert a financial obligation imposed at the

time of sentencing to a civil lien. See Fla. Stat. § 938.30(6)-(9). Judges often do

this when they know the defendant is unable to pay the amount being assessed. See

Hr’g Tr., ECF No. 204 at 94; Timmann Dep., ECF No. 194-1 at 31; Haughwout

Decl., ECF No. 167-103 at 5-6; ECF No. 167-20 at 48. Conversion to a civil lien

takes the obligation out of the criminal-justice system and allows collection

through the same civil processes available to ordinary creditors.




         12
              See, e.g., ECF No. 152-10 at 15.

Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 23 of 55
                                                                                 Page 23 of 55




         The analysis of whether Amendment 4 conditions restoration of the right to

vote on the payment of financial obligations may be different for amounts that

have or have not been converted to civil liens. The oral argument at the Florida

Supreme Court did not explicitly address this issue. But again, whatever might be

said of Amendment 4, it is clear that SB7066 conditions the right to vote on the

payment even of amounts that have been converted to civil liens. See Fla. Stat.

§98.0751(2)(a).

                  D. The Treatment of These Issues for Purposes of This Order

         On this issue of whether Amendment 4 requires payment of financial

obligations imposed at the time of sentencing—and if so, which financial

obligations—the last word will belong to the Florida Supreme Court. This order

assumes, subject to revision as the litigation progresses, that “all terms of

sentence” includes fines and restitution, fees even when unrelated to culpability,

and amounts even when converted to civil liens, so long as the amounts are

included in the sentencing document. This is what SB7066 provides.

         The Florida Supreme Court’s anticipated ruling on fines and restitution can

be predicted with substantial confidence. The ruling on the other amounts cannot

be predicted as confidently but will not affect the ruling on the preliminary-

injunction motion of these individual plaintiffs.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 24 of 55
                                                                                 Page 24 of 55




         VI. The Standards Governing Preliminary Injunctions

         This brings us to the plaintiffs’ constitutional claims—the claims on which

they base their motion for a preliminary injunction. As a prerequisite to a

preliminary injunction, a plaintiff must establish a substantial likelihood of success

on the merits, that the plaintiff will suffer irreparable injury if the injunction does

not issue, that the threatened injury outweighs whatever damage the proposed

injunction may cause a defendant, and that the injunction will not be adverse to the

public interest. See, e.g., Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d

1349, 1354 (11th Cir. 2005); Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir.

2000) (en banc). The burden of proof is on the plaintiff.

         VII. Reenfranchisement Must Comply with the Constitution

         When a state decides to restore the right to vote to some felons but not

others, the state must comply with the United States Constitution, including the

First, Fourteenth, and Twenty-Fourth Amendments. It is no answer to say, as the

Secretary does, that a felon has no right to vote at all, so a state can restore the

right to vote or not in the state’s unfettered discretion. Both the Supreme Court and

the en banc Eleventh Circuit have squarely rejected that assertion.

          In Richardson v. Ramirez, 418 U.S. 24 (1974), the plaintiffs were felons

who had completed their terms in prison and on parole but who, under California




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 25 of 55
                                                                               Page 25 of 55




law, were still denied the right to vote. The Supreme Court rejected their claim that

this, without more, violated the Equal Protection Clause.

         Even so, the Court did not say that because a state could choose to deny all

felons the right to vote and to restore none of them, the state’s decision to restore

the vote to some felons but not others was beyond the reach of the Constitution.

Quite the contrary. The Court remanded the case to the California Supreme Court

to address the plaintiffs’ separate contention that California had not treated all

felons uniformly and that the disparate treatment violated the Equal Protection

Clause. Id. at 56. The remand was appropriate because when a state allows some

felons to vote but not others, the disparate treatment must survive review under the

Equal Protection Clause. The same is true here.

         Similarly, in Johnson v. Governor of Florida, 405 F.3d 1214 (11th Cir.

2005) (en banc), the court upheld Florida’s decision to disenfranchise all felons,

subject to restoration of the right to vote by the Florida Executive Clemency

Board. Again, though, the court did not say that a state’s decision to restore the

vote to some felons but not others was beyond constitutional review. Instead, citing

an equal-protection case, the court made clear that even in restoring the right of

felons to vote, a state must comply with other constitutional provisions. See id.,

405 F.3d at 1216-17 n.1 (citing Harper v. Va. State Bd. of Elections, 383 U.S. 663,

668 (1966)).



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 26 of 55
                                                                               Page 26 of 55




         An earlier decision to the same effect is Shepherd v. Trevino, 575 F.2d 1110

(5th Cir. 1978). There the court said a state’s power to disenfranchise felons does

not allow the state to restore voting rights only to whites or otherwise to “make a

completely arbitrary distinction between groups of felons with respect to the right

to vote.” Id. at 1114. As a decision of the Old Fifth Circuit, Shepherd remains

binding in the Eleventh. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th

Cir.1981) (en banc).

         Other courts, too, have recognized that provisions restoring the voting rights

of felons are subject to constitutional review. See, e.g., Harvey v. Brewer, 605 F.3d

1067, 1079 (9th Cir. 2010) (O’Connor, J.) (holding the Equal Protection Clause

applicable to Arizona’s felon-restoration statute but rejecting the plaintiffs’ claim

on the merits; noting that a state could not restore the vote only to felons of a

specific race or only to those over six feet tall); Johnson v. Bredesen, 624 F.3d 742,

746-50 (6th Cir. 2010) (holding the Equal Protection Clause applicable to

Tennessee’s felon-restoration statute but rejecting the plaintiffs’ claim on the

merits); Owens v. Barnes, 711 F.2d 25, 26-27 (3d Cir. 1983) (holding the Equal

Protection Clause applicable to Pennsylvania’s felon-restoration statute but

rejecting the plaintiff’s claim on the merits).




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 27 of 55
                                                                                Page 27 of 55




         VIII. The Constitution Allows a State to Condition Reenfranchisement on
               Payment of At Least Some Financial Obligations

         Leaving aside for the moment claims based on inability to pay or the

Twenty-Fourth Amendment, it is clear that a state can deny restoration of a felon’s

right to vote based on failure to pay financial obligations included in a sentence.

This is so regardless of the level of scrutiny deemed applicable—whether rational-

basis scrutiny, as the Secretary contends, or strict scrutiny tempered by the holding

in Richardson that the Fourteenth Amendment affirmatively allows felon

disenfranchisement.

         Harvey applied rational-basis scrutiny and upheld the Arizona requirement

to pay fines and restitution. No plaintiff claimed indigency, so the court did not

address that issue or the level of scrutiny it would trigger. See Harvey, 605 F.3d at

1080.) Johnson v. Bredesen applied rational-basis scrutiny and upheld a

requirement to pay restitution and unrelated child-support obligations, even as

applied to felons unable to pay. Madison v. State, 163 P.3d 757 (Wash. 2007), with

no majority opinion, upheld a requirement to pay fines, costs, and restitution, even

as applied to felons unable to pay.

         As an original matter, one might take issue with this treatment of a felon’s

right to vote. The Declaration of Independence holds it “self-evident” that men—

today we would add women—are endowed with unalienable rights, including life,

liberty, and the pursuit of happiness. The Declaration says that to secure these

Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 28 of 55
                                                                               Page 28 of 55




rights, governments are instituted, “deriving their just powers from the consent of

the governed.” Declaration of Independence para. 2 (U.S. 1776). Felons, no less

than others, are “governed.”

         This does not, however, give felons the right to vote. The Declaration of

Independence is aspirational, not the law, and the majority of the governed, at least

in Florida, have chosen to forgo the consent of felons, pending only the restoration

of their right to vote as provided by law. Richardson and Johnson v. Governor, if

not the Declaration of Independence, allow the State to take this approach.

         So a state can properly disenfranchise felons, even permanently, and if the

state decides to restore the right to vote to anyone, the state can exercise discretion

in choosing among the candidates. Consistent with this considerable leeway, a state

can rationally choose to take into account not only whether a felon has served any

term of imprisonment and supervision but also whether the felon has paid any

financial obligation included in the sentence. A state can rationally decide that the

right to vote should not be restored to a felon who is able to pay but chooses not to

do so. Indeed, a state’s decision not to restore the vote to such a person survives

even strict scrutiny, so long as it is recognized, as Richardson requires, that the

Constitution affirmatively allows disenfranchisement.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 29 of 55
                                                                                 Page 29 of 55




         IX. Johnson v. Governor: The Right to Vote Cannot Be Made to Depend
             on an Individual’s Financial Resources

         The analysis to this point does not, however, resolve the claim based on

inability to pay. The starting point of the analysis of this issue, and pretty much the

ending point, is a succinct statement of the en banc Eleventh Circuit addressing

this very issue: whether the State of Florida can deny restoration of a felon’s right

to vote based on failure to pay an amount the felon is unable to pay. In a case in

which the financial obligation at issue was restitution, the court said:

              Access to the franchise cannot be made to depend on an
              individual’s financial resources. Under Florida’s Rules of
              Executive Clemency, however, the right to vote can still be granted
              to felons who cannot afford to pay restitution. . . . Because Florida
              does not deny access to the restoration of the franchise based on
              ability to pay, we affirm the district court’s grant of summary
              judgment in favor of the defendants on these claims.

Johnson v. Governor of Florida, 405 F.3d 1214, 1216-17 n.1 (11th Cir. 2005) (en

banc) (emphasis added; citation omitted to Harper v. Va. State Bd. of Elections,

383 U.S. 663, 668 (1966)). Harper held that Virginia’s $1.50 poll tax for state

elections violated the Equal Protection Clause.

         The Johnson footnote is a binding, controlling statement of the en banc

Eleventh Circuit addressing not an individual’s right to vote in the first instance but

the very issue in the case at bar: restoration of a felon’s right to vote.

         Johnson establishes two things.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 30 of 55
                                                                                  Page 30 of 55




         First, the State of Florida cannot deny restoration of a felon’s right to vote

solely because the felon does not have the financial resources necessary to pay

restitution. And because, for this purpose, there is no reason to treat restitution

differently from other financial obligations included in a sentence, Florida also

cannot deny restoration of a felon’s right to vote solely because the felon does not

have the financial resources to pay the other financial obligations. The court

summed it up succinctly: “Access to the franchise cannot be made to depend on an

individual’s financial resources.” Johnson, 405 F.3d at 1216-17 n.1 (emphasis

added).

         Second, the State meets its constitutional obligation—that is, its obligation

not to deny restoration of the right to vote based on lack of financial resources—if

the State allows the lack of financial resources to be addressed as part of the same

process through which other felons may obtain restoration of the right to vote.

Further, though not addressed in Johnson itself, a reasonable corollary is that the

State can satisfy its duty by another method of its choosing, so long as the method

is equally accessible to the felon or otherwise comports with constitutional

requirements.

         Before going on to address further support for, and the import of, these two

Johnson holdings, a word is in order on why Johnson is binding, that is, why it

must be followed in this court. The Eleventh Circuit has a longstanding,



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 31 of 55
                                                                                  Page 31 of 55




unwavering principle: the law of the circuit as established in the first case to

address an issue must be followed until altered by the Eleventh Circuit en banc or

the United States Supreme Court. See, e.g., United States v. Gillis, 938 F.3d 1181,

1198 (11th Cir. Sept. 13, 2019); United States v. Vega-Castillo, 540 F.3d 1235,

1236 (11th Cir. 2008). District judges in the circuit must follow course. That an

issue is resolved in a footnote rather than in the text of an opinion makes no

difference.

         To be sure, dictum—a statement unnecessary to the decision in a case—is

not binding. See, e.g., United States v. Birge, 830 F.3d 1229, 1231 (11th Cir. 2016)

(stating that the requirement to follow prior decisions “applies only to holdings, not

dicta”); McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1315 (11th Cir. 1998)

(Carnes, J., concurring) (“[D]icta in our opinions is not binding on anyone for any

purpose.”). But the Johnson footnote is not dictum. The footnote explains precisely

why the court reached its decision on one of the issues in the case. The explanation

was this: a state cannot refuse to restore a felon’s right to vote because of inability

to pay restitution, but the plaintiffs did not establish a violation of that principle.

Their claim failed “because”—as clear a statement as one can have that this was

the basis for the decision—state law allowed restoration of a felon’s right to vote

through the Executive Clemency Board without requiring payment of amounts the

felon could not pay.



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 32 of 55
                                                                                 Page 32 of 55




         As a binding Eleventh Circuit holding, the Johnson footnote would be

controlling even in the absence of Supreme Court decisions supporting the result.

But Johnson does not lack Supreme Court support; it is consistent with a series of

Supreme Court decisions.

         In one, M.L.B. v. S.L.J., 519 U.S. 102 (1996), the Court noted the “general

rule” that equal-protection claims based on indigency are subject to only rational-

basis review. This is the same general rule on which the Secretary places heavy

reliance here. But in M.L.B. the Court said there are two exceptions to the general

rule. Id. at 123-24.

         The first exception, squarely applicable here, is for claims related to voting.

Id. at 124. The Court said, “The basic right to participate in political processes as

voters and candidates cannot be limited to those who can pay for a license.” Id. at

124. The Court cited a long line of cases supporting this principle. Id. at 124 n.14.

In asserting that the Amendment 4 and SB7066 requirement for payment of

financial obligations is subject only to highly deferential rational-basis scrutiny, the

Secretary ignores this exception.

          The second exception is for claims related to criminal or quasi-criminal

processes. Cases applying this exception hold that punishment cannot be increased

because of a defendant’s inability to pay. See, e.g., Bearden v. Georgia, 461 U.S.

660 (1983) (holding that probation cannot be revoked based on failure to pay an



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 33 of 55
                                                                                Page 33 of 55




amount the defendant is financially unable to pay). Disenfranchisement of felons

has a regulatory component, see, e.g., Trop v. Dulles, 356 U.S. 86, 96-97 (1958),

and when so viewed, disenfranchisement is subject only to the first M.L.B.

exception, not this second one. But when the purpose of disenfranchisement is to

punish, this second exception applies. If, after adoption of Amendment 4, the

purported justification for requiring payment of financial obligations is only to

ensure that felons pay their “debt to society”—that is, that they are fully

punished—this second M.L.B. exception is fully applicable.

         Another case applying these principles is Harper v. Virginia State Board of

Elections, 383 U.S. 663 (1966), which was cited in both M.L.B. and the Johnson

footnote. In Harper the Supreme Court said “[v]oter qualification has no relation to

wealth.” Id. at 666. The Court continued, “[w]ealth, like race, creed, or color, is not

germane to one’s ability to participate intelligently in the electoral process.” Id. at

668. And the Court added, “[t]o introduce wealth or payment of a fee as a measure

of a voter’s qualifications is to introduce a capricious or irrelevant factor.” Id. The

Secretary says none of this is true when the voter is a felon, but the Secretary does

not explain how a felon’s wealth is more relevant than any other voter’s. And

Johnson plainly rejected the Secretary’s proposed distinction.

         The error in the Secretary’s position can be illustrated with a hypothetical.

Suppose a state adopted a statute automatically restoring the right to vote for felons



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 34 of 55
                                                                              Page 34 of 55




with a net worth of $100,000 or more but not for other felons. Would anyone

contend this was constitutional? One hopes not. An official who adopts a

constitutional theory that would approve such a statute needs a new constitutional

theory.

         The difference between the hypothetical, on the one hand, and Amendment 4

and SB7066, on the other hand, is that the financial condition in the hypothetical is

unrelated to a felon’s sentence, while the financial obligations at issue under

Amendment 4 and SB7066 are part of a felon’s sentence. If writing on a clean

slate, one could reasonably argue both sides of the question whether this difference

changes the result. But the slate is not clean. The Johnson footnote addressed a

financial obligation that was part of the sentence and nonetheless concluded that

restoration of a felon’s right to vote could not constitutionally be made to depend

on ability to pay the obligation.

         In asserting that the State can properly condition voting on payment of an

amount a felon cannot afford to pay, the Secretary makes no effort to come to grips

with Johnson. Instead, the Secretary cites the Ninth Circuit’s decision in Harvey v.

Brewer, 605 F.3d 1067 (9th Cir. 2010), the Sixth Circuit’s decision in Johnson v.

Bredesen, 624 F.3d 742 (6th Cir. 2010), and the Washington Supreme Court’s

decision in Madison v. State, 163 P.3d 757 (Wash. 2007).




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 35 of 55
                                                                                Page 35 of 55




         These out-of-circuit decisions do not carry the day for the Secretary. The

Harvey plaintiffs did not allege inability to pay, so the court explicitly declined to

address the issue. Johnson v. Bredesen was a 2–1 decision, and the dissent had the

better of it. Madison was again a split decision, and again the dissent had the better

of it. More importantly, a district court in the Eleventh Circuit cannot decline to

follow a binding circuit precedent just because other courts have taken a different

view. Johnson is controlling.

         X. Johnson v. Governor: The Scope of the Remedy

         Johnson does not mean, though, that the individual plaintiffs are entitled to a

preliminary injunction requiring the Secretary and affected Supervisor to allow

them to vote. Johnson requires only that the State put in place an appropriate

procedure through which an individual plaintiff may register and vote if otherwise

qualified and genuinely unable to pay outstanding financial obligations.

         This issue was addressed during closing argument following the evidentiary

hearing. Asked whether, based on Johnson, it would be sufficient for the State to

allow the plaintiffs to establish their inability to pay in a proceeding before the

Executive Clemency Board, the plaintiffs asserted they cannot properly be forced

into a different track than available to all other felons. Hr’g Tr., ECF No. 205 at

23-25. At first blush, the contention makes sense. See, e.g., Harman, 380 U.S. at




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 36 of 55
                                                                                Page 36 of 55




542 (holding it unconstitutional to require indigent voters to file certificates of

residency not required of voters who paid a $1.50 poll tax).

         The flaw in the contention is this. As set out above, the State can condition

restoration of a felon’s right to vote on payment of fines and restitution the felon is

able to pay. When a felon claims inability to pay, the State need not just take the

felon’s word for it. The State may properly place the burden of establishing

inability to pay on the felon and, to that end, may put in place an appropriate

administrative process. That this places a greater burden on the felon claiming

inability to pay than on felons with no unpaid obligations is unavoidable and not

improper.

         The process available to the Johnson plaintiffs was an application to the

Executive Clemency Board. The individual plaintiffs in the case at bar also have

the right to apply to the Executive Clemency Board. If the Board operates at a pace

that makes it an available remedy in fact, the State can satisfy its Johnson

obligation through the Board, so long as the Board complies with Johnson. This

will mean restoring the right to vote of any felon who applies and whose right to

vote would be automatically restored under Amendment 4 and SB7066 but for

financial obligations the applicant is genuinely unable to pay.

         The Executive Clemency Board is not, however, the forum in which other

felons will claim their right to vote under Amendment 4 and SB7066. Just as the



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 37 of 55
                                                                                 Page 37 of 55




State could satisfy its obligation to the indigent Johnson plaintiffs by making

available to them the same process available to others, so also the State may satisfy

its obligation to the indigent plaintiffs in the case at bar by making available to

them the same process available to others whose right to vote has been restored

under Amendment 4 and SB7066. That process consists of up to six steps.

         First, a felon, like any other prospective voter, submits an application to the

appropriate county’s Supervisor of Elections.13 Second, if the application is

sufficient on its face, the Supervisor puts the applicant on the roll of qualified

voters and forwards the application to the Secretary of State, who checks for

disqualifying felony convictions.14 Third, if “credible and reliable” information

indicates the applicant has a disqualifying conviction, the Secretary so notifies the

Supervisor.15 Fourth, if the Supervisor accepts the Secretary’s conclusion after any

further investigation the Supervisor chooses to undertake, the Secretary gives the

applicant notice and an opportunity to be heard.16 Fifth, if the applicant fails to

establish eligibility to vote, the Supervisor removes the applicant from the roll of


         13
              Matthews Decl., ECF No. 148-16 at 3.
         14
              Id. at 5.
         15
              Id. at 6; see also Fla. Stat. § 98.075(5).
         16
              Matthews Decl., ECF No. 148-16 at 8, 11; see also Fla. Stat. § 98.075(7).



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 38 of 55
                                                                                Page 38 of 55




qualified voters.17 Sixth, the applicant may challenge the Supervisor’s decision

through an action in state circuit court, where evidence may be presented and the

decision will be made de novo, without deference to the Supervisor.18

         Consistently with Johnson, the State could meet its obligation not to deny

restoration of the right to vote based on lack of financial resources by requiring the

Secretary to determine at step three of the process, or by allowing an otherwise-

qualified felon to establish at step four, that the reason for failing to pay any

outstanding financial obligation was inability to pay. That this might require a

hearing does not make it unconstitutional. See Johnson, 405 F.3d at 1217 n.1 (“The

requirement of a hearing is insufficient to support the plaintiffs’ claim.”). Or the

State could meet its obligation by a constitutionally acceptable alternative method.

What the State cannot do, under Johnson, is deny the right to vote to a felon who

would be allowed to vote but for the failure to pay amounts the felon has been

genuinely unable to pay.

         XI. The Community-Service Option Does Not Save an Unconstitutional
             Requirement to Pay

         SB7066 includes a provision allowing a court to convert a financial

obligation to community service. A felon may satisfy the otherwise-applicable



         17
              Matthews Decl., ECF No. 148-16 at 11; see also Fla. Stat. § 98.075(7).
         18
              See Fla. Stat. §§ 98.075(7), 98.0755.

Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 39 of 55
                                                                                Page 39 of 55




financial obligation by performing the proper amount of community service. The

Secretary says this means restoration of the right to vote is not unconstitutionally

conditioned on financial resources.

         The Secretary’s assertion fails for three reasons.

         First, the community-service option applies only to Florida convictions, not

out-of-state or federal convictions. And the option applies only when a judge

chooses to employ it. For many felons, including at least some of the individual

plaintiffs, the option is not available at all.

         Second, even for felons convicted in a Florida state court and for whom the

judge chooses to employ the community-service option, the prospect of satisfying

financial obligations in this way is often wholly illusory. Community service is

usually credited at low hourly rates.19 Some plaintiffs would miss many votes

before they could satisfy their financial obligations in this way, even if allowed to

do so, and some plaintiffs would never be able to satisfy their obligations. In the

meantime, the right to vote would be lost based solely on lack of financial

resources.

         Third, separate and apart from the hourly rate and the near certainty that a

plaintiff would miss votes even if allowed to use the community-service option, the


      Hr’g Tr., ECF No. 204 at 94, Timmann Dep., ECF No. 194-1 at 63,
         19

Haughwout Decl., ECF No. 152-20 at 8.


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 40 of 55
                                                                                Page 40 of 55




option does not eliminate the disparate treatment of otherwise-qualified felons

based on financial resources. Those with financial resources would still be able to

vote simply by paying their financial obligations, while felons without the same

resources would not be able to do so. The option thus does not cure the underlying

problem: “Access to the franchise cannot be made to depend on an individual’s

financial resources.” Johnson, 405 F.3d at 1216-17 n.1 (emphasis added).

         XII. Twenty-Fourth Amendment

         The Twenty-Fourth Amendment to the United States Constitution provides

that a citizen’s right to vote in a federal election “shall not be denied or abridged

by the United States or any State by reason of failure to pay any poll tax or other

tax.” The State says the amendment does not apply to felons because they have no

right to vote at all, but that makes no sense. A law allowing felons to vote in

federal elections but only upon payment of a $10 poll tax would obviously violate

the Twenty-Fourth Amendment.

         Florida has not, of course, explicitly imposed a poll tax. The financial

obligations at issue were imposed as part of a criminal sentence. The obligations

existed separate and apart from, and for reasons unrelated to, voting. Every court

that has considered the issue has concluded that such a preexisting obligation is not

a poll tax. See, e.g., Johnson v. Bredesen, 624 F.3d 742, 751 (6th Cir. 2010);

Harvey v. Brewer, 605 F.3d 1067, 1080 (9th Cir. 2010); Thompson v. Alabama,



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 41 of 55
                                                                               Page 41 of 55




293 F. Supp. 3d 1313, 1332-33 (M.D. Ala. 2017); Coronado v. Napolitano, No.

cv-07-1089-PHX-SMM, 2008 WL 191987 at *4-5 (D. Ariz. Jan. 22, 2008).

         This does not, however, end the Twenty-Fourth Amendment analysis. The

amendment applies not just to any poll tax but also to any “other tax.” As the

Secretary emphasizes in addressing Florida’s Amendment 4, “words matter.” The

same principle applies to the Twenty-Fourth Amendment. The words “any

. . . other tax” are right there in the amendment.

         There is no defensible way to read “any other tax” to mean only any tax

imposed at the time of voting or only any tax imposed explicitly for the purpose of

interfering with the right to vote. “Any other tax” means “any other tax.” A law

prohibiting citizens from voting while in arrears on their federal income taxes or

state sales or use taxes would plainly violate the Twenty-Fourth Amendment. A

state could not require a voter to affirm, on the voter-registration application or

when casting a ballot, that the voter was current on all the voter’s taxes. The very

idea is repugnant.

         The only real issue is whether the financial obligations now at issue are

taxes. As the Supreme Court has made clear time and again, whether an exaction is

a “tax” for constitutional purposes is determined using a “functional approach,” not

simply by consulting the label given the exaction by the legislature that imposed it.

See, e.g., Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 564-66 (2012)



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 42 of 55
                                                                                Page 42 of 55




(collecting cases). The Supreme Court has said the “standard definition of a tax” is

an “enforced contribution to provide for the support of the government.” United

States v. State Tax Comm’n of Miss., 421 U.S. 599, 606 (1975) (quoting United

States v. La Franca, 282 U.S. 568, 572 (1931)). More recently, the Court has said

the “essential feature of any tax” is that “[i]t produces at least some revenue for the

Government.” Nat’l Fed’n, 567 U.S. at 564 (citing United States v. Kahriger, 345

U.S. 22, 28 n.4 (1953)).

         Some of the financial obligations at issue plainly are not taxes. Criminal

fines generate revenue for the government that imposes them, but the primary

purpose is to punish the offender, not to raise revenue. Fines are criminal penalties;

they are not taxes. Similarly, restitution payable to the private victim of a crime—

not to a government—lacks the essential feature of a tax; restitution is intended to

compensate the victim, not raise revenue for the government. Restitution payable

to a victim is not a tax.

         The issue is much closer for other amounts routinely assessed against

Florida criminal defendants, including not only those who are adjudicated guilty

but also those who enter no-contest pleas that resolve their cases without an

adjudication of guilt. Florida has chosen to pay for its criminal-justice system in

significant measure through such fees. The record establishes that in one county,

the fees total at least $698 for every defendant who is represented by a public



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 43 of 55
                                                                                 Page 43 of 55




defender and at least $548 for every defendant who is not.20 If, as the Supreme

Court has held, a $100 assessment against a person who chooses not to comply

with the legal obligation to obtain conforming health insurance is a tax, see

National Federation, 567 U.S. at 574, it is far from clear that a $698 or $548

assessment against a person who is charged with but not adjudicated guilty of

violating some other legal requirement is not also a tax, at least when, as in

Florida, the purpose of the assessment is to raise money for the government. And if

a fee assessed against a person who is not adjudicated guilty is a tax, then the same

fee, when assessed against a person who is adjudicated guilty, is also a tax.

         A definitive ruling on whether the Florida fees are taxes within the meaning

of the Twenty-Fourth Amendment need not be made at this time because it will not

affect the ruling on the preliminary-injunction motion of these specific plaintiffs.

         XIII. Due Process

         The plaintiffs assert that even if a state can properly condition restoration of

a felon’s right to vote on payment of financial obligations included in a sentence,

the manner in which the State of Florida proposes to do so violates the Due Process

Clause. The argument carries considerable force. Florida’s records of the financial

obligations are decentralized, often accessible only with great difficulty, sometimes



         20
              Haughwout Decl., ECF No. 152-20 at 4 ¶ 6.


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 44 of 55
                                                                                  Page 44 of 55




inconsistent, and sometimes missing altogether. This creates administrative

difficulties that sometimes are unavoidable.

         The plaintiffs say the flaws in Florida’s recordkeeping are especially

egregious because a felon who claims a right to vote and turns out to be wrong

may face criminal prosecution. A conviction for a false affirmation in connection

with voting requires a showing of willfulness, see Florida Statutes § 104.011, and a

conviction for illegally voting requires a showing of fraud, see id. § 104.041. At

least one Supervisor of Elections and one State Attorney have said they will not

pursue criminal charges against a felon who asserts in good faith that the felon has

completed all terms of sentence.21 But some supervisors and prosecutors might not

be so charitable, and determining whether a felon’s assertion was made in good

faith will not always be easy. If Florida does not clean up its records, some

genuinely eligible voters may choose to forgo voting rather than risk prosecution.

         When a state chooses to restore a felon’s right to vote in defined

circumstances—for example, upon completion of all terms of sentence—the felon

has a constitutional right to due process on the question of whether the

circumstances exist—for example, on whether all terms of sentence have been

completed. The contours of the process that is due turn on factors identified in



         21
              Early Dep., ECF No. 152-52 at 68-70.


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 45 of 55
                                                                                Page 45 of 55




Mathews v. Eldridge, 424 U.S. 319, 335 (1976), and J.R. v. Hansen, 736 F.3d 959,

966 (11th Cir. 2015). For factual disputes, a hearing is often required, and this

opinion assumes that in Florida a felon has a constitutional right to a hearing on

any factual dispute about whether the felon has completed all terms of sentence as

required.

         Under current Florida procedure, a felon who asserts eligibility to vote is

entitled to a hearing before the Supervisor of Elections. A felon dissatisfied with

the Supervisor’s decision may initiate a de novo proceeding in state circuit court,

complete with full due process. This is constitutionally sufficient so long as all

material factual disputes are in play at the hearing. The Due Process Clause does

not preclude the State from placing the burden of going forward at the hearing, and

even the burden of proof, on the felon. That carrying the burden will be difficult

does not, without more, render this process unconstitutional.

         There is no need to decide at this time whether the state can constitutionally

refuse to restore the right to vote based on a financial obligation that the state

cannot confirm or calculate—an obligation for which essential records are

missing—because that is not the circumstance faced by any of these plaintiffs.

         Two circumstances do not change the conclusion that the plaintiffs have not

established a violation of their right to procedural due process.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 46 of 55
                                                                                  Page 46 of 55




         First, there are substantial inconsistencies in the records of the financial

obligations owed by some of these plaintiffs. Even so, the amount actually owed is

a factual issue that can be sorted out, albeit with some difficulty. This can be done

through the hearing process if necessary.

         Second, to make it to a hearing that satisfies due process, a felon must be

able to apply to register to vote. Prior to the adoption of SB7066, Florida’s

standard voter-registration form required an applicant to attest that the applicant

had never been convicted of a felony or, if the applicant had been convicted of a

felony, the right to vote had been restored.22 This apparently worked without

difficulty and, if used now, would allow a felon who asserts a right to vote to

submit an application and thus begin the process that, if there is disagreement,

eventually leads to a hearing.

         But SB7066 scraps the old attestation in favor of three new ones—

alternatives to one another—that must be included on the application. These

require the applicant to attest that the applicant has never been convicted of a

felony, or that the felon’s right to vote has “been restored by the Board of

Executive Clemency,” or that the felon’s right to vote has “been restored pursuant




         22
        See Matthews Decl., ECF No. 148-16 at 2; see also Fla. Stat.
§ 97.052(2)(t) (2018).


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 47 of 55
                                                                                Page 47 of 55




to s. 4, Art. VI of the State Constitution upon the completion of all terms of my

sentence, including parole or probation.” Fla. Stat. § 97.052(2)(t) (2019).

         During closing arguments in this case, the Secretary called these required

attestations “inartful,” and they surely are.23 But they are worse than that; as the

Secretary acknowledged, there are eligible individuals who could not attest to any

of the three new statements. Hr’g Tr., ECF No. 205 at 50. The statements do not

reach felons whose rights have been restored in other states or through other

methods, including executive pardons. See, e.g., Schlenther v. Dep’t of State, Div.

of Licensing, 743 So. 2d 536, 537 (Fla. 2d DCA 1998) (“Once another state

restores the civil rights of one of its citizens whose rights had been lost because of

a conviction in that state, they are restored and the State of Florida has no authority

to suspend or restore them at that point.”). If Florida adopts an application form

that tracks the statute and does nothing more—as did the initial draft prepared in

response to SB706624—the form will not only discourage eligible felons from

voting but will make it impossible for some eligible felons even to apply. The

Secretary says that as of now, the Supervisors of Elections in all 67 Florida

counties are accepting the old form.25


         23
              Hr’g Tr., ECF No. 205 at 49-50.
         24
              ECF No. 148-3 at 4.
         25
              Hr’g Tr., ECF No. 205 at 51.


Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 48 of 55
                                                                                 Page 48 of 55




         In addition, if Florida wishes to address inability to pay through its existing

six-step administrative process, see supra at 37-38, rather than in a functioning

Executive Clemency Board or federal court, the state may wish to provide a

method by which a felon can claim inability to pay on the application form.

         SB7066 created a workgroup tasked with addressing these and other

difficulties.26 The workgroup may design a system improving accessibility to

records, may improve the application form, and may suggest other changes. Before

this case goes to trial, the Florida Legislature will meet again and may choose to

address the substantial administrative and constitutional issues not resolved by

SB7066. The Florida Constitution does not preclude the Legislature from restoring

the right to vote beyond the minimum required by Amendment 4—an approach

that could minimize, if not eliminate, the administrative and constitutional issues.

         In any event, these individual plaintiffs have not yet shown a likelihood of

success on the merits of the claim that they, as distinct from other affected felons,

will suffer a denial of due process in the absence of an injunction broader than set

out in this order. Nor have the organizational plaintiffs made this showing for any

individual whose rights they assert.




         26
              See ECF No. 148-46 at 33-35; see also ECF No. 152-116.



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 49 of 55
                                                                                   Page 49 of 55




         XIV. Vagueness and the Risk of Prosecution

         Closely related to the due-process claim is the assertion that SB7066 is

unconstitutionally vague. It is not.

         That a constitutional provision or statute is not clear in all its applications

does not, without more, make it impermissibly vague. See, e.g., Grayned v. City of

Rockford, 408 U.S. 104, 110-11 (1972) (“Condemned to the use of words, we can

never expect mathematical certainty from our language.”). Concerns about

ambiguity, about what a provision means, ordinarily can be resolved through

judicial construction of the provision. That is true here. The issues that arise when

construing Amendment 4 and SB7066 are no more difficult than issues courts

resolve every day when construing other provisions.

         To be sure, when First Amendment protections are involved, vagueness is of

heightened concern. See Wollschlaeger v. Governor of Fla., 848 F.3d 1293 (11th

Cir. 2017). Even so, the language of Amendment 4 comes nowhere near the point

of unconstitutional vagueness. And SB7066, while substantively controversial, is

quite clear. The plaintiffs’ real concern is not so much that they don’t know what

SB7066 means as that they do.

         The plaintiffs’ more substantial complaint is not the asserted facial

ambiguity of Amendment 4 or SB7066 but what might be termed factual

vagueness—the difficulty in determining the financial obligations included in a



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 50 of 55
                                                                                 Page 50 of 55




sentence and what portion has been paid. These are matters that can be addressed

in the hearing the State makes available. If, as this plays out, the State forces the

individual plaintiffs to risk prosecution to get to an appropriate hearing, they may

renew their motion for a preliminary injunction.

         So far, the plaintiffs have not shown a substantial likelihood of success on

any claim that Amendment 4 and SB7066 are unconstitutionally vague either on

their face or as applied to these plaintiffs.

         XV. Applying the Preliminary-Injunction Standards

         For the reasons set out in section IX above, the State of Florida cannot deny

an individual plaintiff the right to vote just because the plaintiff lacks the financial

resources to pay whatever financial obligations Amendment 4 and SB7066 require

the plaintiff to pay. “Access to the franchise cannot be made to depend on an

individual’s financial resources.” Johnson, 405 F.3d at 1216-17 n.1 (emphasis

added). The plaintiffs are likely to prevail on this claim.

         This does not mean, though, that the plaintiffs are likely to prevail on their

claim for an injunction requiring the Secretary and the appropriate Supervisor to

register specific individuals and to allow them to vote. The appropriate remedy, at

least at this stage of the litigation, is to preliminarily enjoin the defendants from

interfering with an appropriate procedure through which the plaintiffs can attempt

to establish genuine inability to pay. Johnson requires nothing more.



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 51 of 55
                                                                                Page 51 of 55




         The Miami-Dade County Supervisor of Elections asserts that if a

preliminary injunction is issued, it should take full account of the distinction

between registering to vote and eligibility to vote. The point is well taken. As the

Supervisor notes, if a felon applies, is registered, and is not removed from the

voting roll, the felon’s eligibility can still be challenged, including by any other

voter. See Fla. Stat. § 101.111. If that occurs, the felon may cast a provisional

ballot, and the county canvassing board must adjudicate the challenge. See Hr’g

Tr., ECF No. 204 at 197-98. This order’s preliminary injunction does not explicitly

address any such challenge, but as should be clear from what has been said to this

point, an otherwise-qualified felon who establishes genuine inability to pay—either

through another process the State makes available or in connection with a

challenge—cannot be prevented from casting a ballot and having it counted.

         The plaintiffs have easily met the other three prerequisites to a preliminary

injunction of the scope set out in this order.

         When an eligible citizen misses an opportunity to vote, the opportunity is

gone forever; the vote cannot later be cast. So when a state wrongly prevents an

eligible citizen from voting, the harm to the citizen is irreparable. Each of these

plaintiffs have a constitutional right to vote so long as the state’s only reason for

denying the vote is failure to pay an amount the plaintiff is genuinely unable to




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 52 of 55
                                                                                   Page 52 of 55




pay. The preliminary injunction is necessary to prevent irreparable harm to any

such plaintiff.

         The damage the injunction may cause the Secretary and the affected

Supervisor, if a plaintiff is wrongly allowed to vote, is not insubstantial. Few if any

states disenfranchise as many felons as Florida, but Florida’s choices must be

honored, to the extent constitutional. Even so, the State’s interest in preventing

votes by ineligible voters is no greater than its interest in allowing votes by eligible

voters. If the State puts in place an administrative process through which genuine

inability to pay can be promptly addressed, the potential damage to the Secretary

or a Supervisor will be minimized. And in any event, any damage that may result

from the injunction does not outweigh an eligible plaintiff’s interest in voting.

         Finally, the injunction is in the public interest. The public interest lies in

resolving this issue correctly and implementing the proper ruling without delay.

Complying with the Constitution serves the public interest. Those with a

constitutional right to vote should be allowed to vote. The countervailing interests

do not tip the balance.

         In sum, the plaintiffs are entitled to a preliminary injunction of appropriate

scope. Federal Rule of Civil Procedure 65(c) requires a party who obtains a

preliminary injunction to “give[] security in an amount that the court considers

proper to pay the costs and damages sustained by any party found to have been



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 53 of 55
                                                                                    Page 53 of 55




wrongfully enjoined.” This order requires the plaintiffs to give security for costs in

a modest amount. Any party may move at any time to adjust the amount of

security.

         XVI. Conclusion

         For these reasons,

         IT IS ORDERED:

         1. The Secretary’s motion to dismiss or abstain, ECF No. 97, is denied.

         2. The plaintiffs’ preliminary-injunction motion, ECF No. 108, is granted in

part. A preliminary injunction is entered in favor of the individual plaintiffs as set

out below against all defendants other than the Governor and Supervisor of Orange

County.

         3. The Secretary of State must not take any action that both (a) prevents an

individual plaintiff from applying or registering to vote and (b) is based only on

failure to pay a financial obligation that the plaintiff asserts the plaintiff is

genuinely unable to pay. The plaintiffs to which this paragraph applies are Jeff

Gruver, Emory Mitchell, Betty Riddle, Karen Leitch, Keith Ivey, Kristopher

Wrench, Raquel Wright, Stephen Phalen, Jermaine Miller, Clifford Tyson,

Rosemary McCoy, Sheila Singleton, Bonnie Raysor, Diane Sherrill, Lee Hoffman,

Luis Mendez, and Kelvin Jones.




Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 54 of 55
                                                                                Page 54 of 55




         4. The Secretary of State must not take any action that both (a) prevents an

individual plaintiff from voting and (b) is based only on failure to pay a financial

obligation that the plaintiff shows the plaintiff is genuinely unable to pay. The

plaintiffs to which this paragraph applies are the same as for paragraph 3 above.

         5. This injunction does not prevent the Secretary from notifying the

appropriate Supervisor of Elections that a plaintiff has an unpaid financial

obligation that will make the plaintiff ineligible to vote unless the plaintiff shows

that the plaintiff is genuinely unable to pay the financial obligation.

         6. The defendant Supervisor of Elections of the county where an individual

plaintiff is domiciled must not take any action that both (a) prevents the plaintiff

from applying or registering to vote and (b) is based only on failure to pay a

financial obligation that the plaintiff asserts the plaintiff is genuinely unable to pay.

The Supervisors and individual plaintiffs to which this paragraph applies are the

Supervisor of Alachua County for the plaintiffs Jeff Gruver and Kristopher

Wrench; the Supervisor of Sarasota County for the plaintiff Betty Riddle; the

Supervisor of Miami-Dade for the Plaintiff Karen Leitch; the Supervisor of Duval

County for the plaintiffs Keith Ivey, Rosemary McCoy, and Sheila Singleton; the

Supervisor of Indian River County for the plaintiff Raquel Wright; the Supervisor

of Manatee County for the plaintiff Stephen Phalen; the Supervisor of Leon

County for the plaintiff Jermaine Miller; and the Supervisor of Hillsborough



Consolidated Case No. 4:19cv300-RH-MJF
      Case 4:19-cv-00300-RH-MJF Document 207 Filed 10/18/19 Page 55 of 55
                                                                                Page 55 of 55




County for the plaintiffs Clifford Tyson, Lee Hoffman, Luis Mendez, and Kelvin

Jones.

         7. The Supervisor of Elections of the county where a plaintiff is domiciled

must not take any action that both (a) prevents a plaintiff from voting and (b) is

based only on failure to pay a financial obligation that the plaintiff shows the

plaintiff is genuinely unable to pay. The Supervisors and individual plaintiffs to

which this paragraph applies are the same as for paragraph 6 above.

         8. This injunction will take effect upon the posting of security in the amount

of $100 for costs and damages sustained by a defendant found to have been

wrongfully enjoined. Security may be posted by a cash deposit with the Clerk of

Court.

         9. This injunction binds the defendants and their officers, agents, servants,

employees, and attorneys—and others in active concert or participation with any of

them—who receive actual notice of this injunction by personal service or

otherwise.

         SO ORDERED on October 18, 2019.

                                          s/Robert L. Hinkle
                                          United States District Judge




Consolidated Case No. 4:19cv300-RH-MJF
